Case 1:19-mc-00503-RA Document 5-2 Filed 10/31/19 Page 1 of 12




           EXHIBIT 2
                       Case 1:19-mc-00503-RA Document 5-2 Filed 10/31/19 Page 2 of 12
 AO 88A (Rev. 12/13) Subpoena to Testify at a Deposition in a Civil Action


                                        UNITED STATES DISTRICT COURT
                                                                              for the
                                                        __________ DistrictofofNew
                                                         Southern District      __________
                                                                                   York

                                                                                 )
  ,15($33/,&$7,212)6+(59,13,6+(9$5                                         )
  )25$125'(5727$.(',6&29(5<)25                                            )      Civil Action No.
  86(,1)25(,*1352&((',1*638568$17                                           )
  7286&                                                            )
                                                                                 )

                              SUBPOENA TO TESTIFY AT A DEPOSITION IN A CIVIL ACTION

 To:                                                                         Marcus Baram

                                                        (Name of person to whom this subpoena is directed)

      ✔Testimony: YOU ARE COMMANDED to appear at the time, date, and place set forth below to testify at a
      u
 deposition to be taken in this civil action. If you are an organization, you must designate one or more officers, directors,
 or managing agents, or designate other persons who consent to testify on your behalf about the following matters, or
 those set forth in an attachment:


  Place: Quinn Emanuel Urquhart & Sullivan, LLP                                          Date and Time:
            51 Madison Ave., Fl. 22, New York NY                                                           11/18/2019 9:00 am

           The deposition will be recorded by this method:                     Videographer & Stenographer

       u Production: You, or your representatives, must also bring with you to the deposition the following documents,
         electronically stored information, or objects, and must permit inspection, copying, testing, or sampling of the
         material:




        The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
 Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
 respond to this subpoena and the potential consequences of not doing so.

 Date:
                                    CLERK OF COURT
                                                                                           OR

                                            Signature of Clerk or Deputy Clerk                                  Attorney’s signature

 The name, address, e-mail address, and telephone number of the attorney representing (name of party) Shervin Pishevar
                                                                         , who issues or requests this subpoena, are:
Lucas Bento, 51 Madison Ave., Fl. 22, New York, NY 10010, lucasbento@quinnemanuel.com, Tel: 212-849-7552

                               Notice to the person who issues or requests this subpoena
 If this subpoena commands the production of documents, electronically stored information, or tangible things, a notice
 and a copy of the subpoena must be served on each party in this case before it is served on the person to whom it is
 directed. Fed. R. Civ. P. 45(a)(4).
                      Case 1:19-mc-00503-RA Document 5-2 Filed 10/31/19 Page 3 of 12
AO 88A (Rev. 12/13) Subpoena to Testify at a Deposition in a Civil Action (Page 2)

Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

          I received this subpoena for (name of individual and title, if any)
on (date)                       .

          u I served the subpoena by delivering a copy to the named individual as follows:


                                                                                     on (date)                     ; or

          u I returned the subpoena unexecuted because:
                                                                                                                                 .

          Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
          tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
          $                                        .

My fees are $                                      for travel and $                      for services, for a total of $   0.00   .


          I declare under penalty of perjury that this information is true.


Date:
                                                                                            Server’s signature



                                                                                          Printed name and title




                                                                                             Server’s address

Additional information regarding attempted service, etc.:
                       Case 1:19-mc-00503-RA Document 5-2 Filed 10/31/19 Page 4 of 12

AO 88A (Rev. 12/13) Subpoena to Testify at a Deposition in a Civil Action (Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                 (i) disclosing a trade secret or other confidential research, development,
                                                                                   or commercial information; or
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                     (ii) disclosing an unretained expert’s opinion or information that does
person to attend a trial, hearing, or deposition only as follows:                  not describe specific occurrences in dispute and results from the expert’s
   (A) within 100 miles of where the person resides, is employed, or               study that was not requested by a party.
regularly transacts business in person; or                                            (C) Specifying Conditions as an Alternative. In the circumstances
   (B) within the state where the person resides, is employed, or regularly        described in Rule 45(d)(3)(B), the court may, instead of quashing or
transacts business in person, if the person                                        modifying a subpoena, order appearance or production under specified
      (i) is a party or a party’s officer; or                                      conditions if the serving party:
      (ii) is commanded to attend a trial and would not incur substantial               (i) shows a substantial need for the testimony or material that cannot be
expense.                                                                           otherwise met without undue hardship; and
                                                                                        (ii) ensures that the subpoenaed person will be reasonably compensated.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or              (e) Duties in Responding to a Subpoena.
tangible things at a place within 100 miles of where the person resides, is
employed, or regularly transacts business in person; and                             (1) Producing Documents or Electronically Stored Information. These
   (B) inspection of premises at the premises to be inspected.                     procedures apply to producing documents or electronically stored
                                                                                   information:
(d) Protecting a Person Subject to a Subpoena; Enforcement.                           (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              must organize and label them to correspond to the categories in the demand.
responsible for issuing and serving a subpoena must take reasonable steps             (B) Form for Producing Electronically Stored Information Not Specified.
to avoid imposing undue burden or expense on a person subject to the               If a subpoena does not specify a form for producing electronically stored
subpoena. The court for the district where compliance is required must             information, the person responding must produce it in a form or forms in
enforce this duty and impose an appropriate sanction—which may include             which it is ordinarily maintained or in a reasonably usable form or forms.
lost earnings and reasonable attorney’s fees—on a party or attorney who               (C) Electronically Stored Information Produced in Only One Form. The
fails to comply.                                                                   person responding need not produce the same electronically stored
                                                                                   information in more than one form.
 (2) Command to Produce Materials or Permit Inspection.                               (D) Inaccessible Electronically Stored Information. The person
   (A) Appearance Not Required. A person commanded to produce                      responding need not provide discovery of electronically stored information
documents, electronically stored information, or tangible things, or to            from sources that the person identifies as not reasonably accessible because
permit the inspection of premises, need not appear in person at the place of       of undue burden or cost. On motion to compel discovery or for a protective
production or inspection unless also commanded to appear for a deposition,         order, the person responding must show that the information is not
hearing, or trial.                                                                 reasonably accessible because of undue burden or cost. If that showing is
   (B) Objections. A person commanded to produce documents or tangible             made, the court may nonetheless order discovery from such sources if the
things or to permit inspection may serve on the party or attorney designated       requesting party shows good cause, considering the limitations of Rule
in the subpoena a written objection to inspecting, copying, testing, or            26(b)(2)(C). The court may specify conditions for the discovery.
sampling any or all of the materials or to inspecting the premises—or to
producing electronically stored information in the form or forms requested.        (2) Claiming Privilege or Protection.
The objection must be served before the earlier of the time specified for            (A) Information Withheld. A person withholding subpoenaed information
compliance or 14 days after the subpoena is served. If an objection is made,       under a claim that it is privileged or subject to protection as trial-preparation
the following rules apply:                                                         material must:
     (i) At any time, on notice to the commanded person, the serving party              (i) expressly make the claim; and
may move the court for the district where compliance is required for an                 (ii) describe the nature of the withheld documents, communications, or
order compelling production or inspection.                                         tangible things in a manner that, without revealing information itself
     (ii) These acts may be required only as directed in the order, and the        privileged or protected, will enable the parties to assess the claim.
order must protect a person who is neither a party nor a party’s officer from        (B) Information Produced. If information produced in response to a
significant expense resulting from compliance.                                     subpoena is subject to a claim of privilege or of protection as
                                                                                   trial-preparation material, the person making the claim may notify any party
 (3) Quashing or Modifying a Subpoena.                                             that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
  (A) When Required. On timely motion, the court for the district where            information and any copies it has; must not use or disclose the information
compliance is required must quash or modify a subpoena that:                       until the claim is resolved; must take reasonable steps to retrieve the
                                                                                   information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
                                                                                   subpoena or an order related to it.


                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
                      Case 1:19-mc-00503-RA Document 5-2 Filed 10/31/19 Page 5 of 12
AO 88B (Rev. 12/13) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                        Southern District
                                                       __________ Districtofof
                                                                             New  York
                                                                               __________
IN RE APPLICATION OF SHERVIN PISHEVAR                                         )
FOR AN ORDER TO TAKE DISCOVERY FOR                                            )
USE IN FOREIGN PROCEEDINGS PURSUANT                                           )        Civil Action No.
TO 28 U.S.C. § 1782                                                           )
                                                                              )
                                                                              )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

To:                                                                     Marcus Baram

                                                       (Name of person to whom this subpoena is directed)

    ✔
    u Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material: See Attachment A.



 Place: Quinn Emanuel Urquhart & Sullivan, LLP                                          Date and Time:
           51 Madison Ave., Fl. 22, New York NY                                                              11/18/2019 9:00 am

     u Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

 Place:                                                                                Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:

                                  CLERK OF COURT
                                                                                            OR

                                           Signature of Clerk or Deputy Clerk                                         Attorney’s signature


The name, address, e-mail address, and telephone number of the attorney representing (name of party) Shervin Pishevar
                                                                        , who issues or requests this subpoena, are:
Lucas Bento, 51 Madison Ave., Fl. 22, New York, NY 10010, lucasbento@quinnemanuel.com, Tel: 212-849-7552

                                Notice to the person who issues or requests this subpoena
A notice and a copy of the subpoena must be served on each party in this case before it is served on the person to whom
it is directed. Fed. R. Civ. P. 45(a)(4).
                      Case 1:19-mc-00503-RA Document 5-2 Filed 10/31/19 Page 6 of 12
AO 88B (Rev. 12/13) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .

            u I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

            u I returned the subpoena unexecuted because:
                                                                                                                                                     .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                     .

My fees are $                                     for travel and $                              for services, for a total of $                0.00   .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server’s signature



                                                                                                 Printed name and title




                                                                                                    Server’s address

Additional information regarding attempted service, etc.:
                       Case 1:19-mc-00503-RA Document 5-2 Filed 10/31/19 Page 7 of 12
AO 88B (Rev. 12/13) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
         Case 1:19-mc-00503-RA Document 5-2 Filed 10/31/19 Page 8 of 12



                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


IN RE APPLICATION OF SHERVIN                     Case No. ____________________.
PISHEVAR FOR AN ORDER TO TAKE
DISCOVERY FOR USE IN FOREIGN
PROCEEDINGS PURSUANT TO 28
U.S.C. § 1782



                                       ATTACHMENT A

       The United States District Court for the Southern District of New York has authorized

Petitioner to serve this subpoena on you in support of foreign proceedings in the United

Kingdom.

                                   DOCUMENT REQUEST


DOCUMENT REQUEST NO. 1.

All Documents and Communications in your possession, custody, or control relating to the

Forged Police Report, including any information sufficient to identify the identity and location of

the Forged Report Distributor and any other distributor of the Forged Police Report.



INSTRUCTIONS

1.     This Request extends to all Documents in your possession, custody, or control or in the

       possession, custody, or control of anyone acting on your behalf. A Document is in your

       possession, custody, or control if it is in your physical custody or if it is in the physical

       custody of any person and you (i) own such Document in whole or in part; (ii) have a

       right (by contract, statute, or otherwise) to use, inspect, examine, or copy such Document

       on any terms; (iii) have an understanding, express or implied, that you may use, inspect,

                                                1
      Case 1:19-mc-00503-RA Document 5-2 Filed 10/31/19 Page 9 of 12



     examine, or copy such Document on any terms; or (iv) have, as a practical matter, been

     able to use, inspect, examine or copy such Document when you sought to do so.

2.   If you know the location of any requested Document and do not produce the Document

     on the ground that the Document is not in your possession, custody, or control, you shall

     identify the Document and identify the person who you believe has possession, custody,

     or control of the Document.

3.   If you are unaware of the existence of any Documents responsive to a particular Request,

     your response should expressly indicate so.

4.   The original of each Document requested herein shall be produced together with any

     drafts, revisions, or copies of the same that bear any mark or notation not present in the

     original or that otherwise differ from the original.       The original of an electronic

     documents includes the native electronic file of that Document.

5.   All Documents shall be produced in their entirety without redaction (other than

     redactions for privilege) and should include all attachments and enclosures. Documents

     that are attached to each other or are in the same family should not be separated.

6.   You must state whether you will produce Documents as they are kept in the usual course

     of business or organized and labeled to correspond with the categories in the Request.

7.   The response to this Request shall state, with respect to each item or category, that

     production will be made or inspection will be permitted as requested, unless the Request

     is objected to, in which event the reason(s) for objection shall be stated. If objection is

     made to part of this Request, the part shall be specified; Documents responsive to the

     remainder of the Request shall be produced. Any such objection shall not extend the time

     within which you must otherwise respond to this Request to which no specific objection



                                              2
      Case 1:19-mc-00503-RA Document 5-2 Filed 10/31/19 Page 10 of 12



      has been made.

8.    With respect to any Documents or information withheld on a claim of attorney-client

      privilege, the work product doctrine, or any other applicable privilege, you shall provide

      an express statement of the asserted privilege that includes the following information: (i)

      the applicable date; (ii) the identity of the author(s), including (but not limited to) the

      business or legal title(s) or position(s); (iii) the identity of the recipient(s), including (but

      not limited to) business or legal title(s) or position(s); (iv) the subject matter of the

      Document; (v) the identity of all other persons who received copies; and (vi) the specific

      factual basis of the claimed privilege or other protection from discovery.

9.    The use of the singular form of a noun includes the plural form, and vice versa, including

      defined terms.

10.   The connectives “and” and “or” shall be construed either disjunctively or conjunctively as

      necessary to bring within the scope of the Request all responses that might otherwise be

      construed to be outside of its scope.

11.   The terms “each,” “any,” and “all” shall be construed to mean “each and every.”

12.   In responding to any of this Requests, if you encounter any ambiguity in construing either

      the Requests or a definition or instruction, set forth the matter deemed ambiguous and the

      construction used in answering the Request. This Request is to be liberally construed, and

      you should resolve any doubts about whether a Document is responsive to this Requests

      in favor of production.

13.   This Request shall be deemed continuing in nature, and supplemental responses and

      document production are required if you, directly or indirectly, obtain further information

      after its initial responses and document production.



                                                 3
      Case 1:19-mc-00503-RA Document 5-2 Filed 10/31/19 Page 11 of 12



14.   The date range for this Request shall be the period beginning with the first

      communication with the Report Author and continuing through the time of the

      publication of the Smear Campaign Article on November 11, 2018 until present.

DEFINITIONS

1.    “Communication” means any conveyance of information by any means, including but

      not limited to in writing, via email, via instant messaging software, or via telephone.

      Where a Communication is via telephone, you should produce Documents such as

      telephone records sufficient to show the occurrence of the Communication.

2.    “Document” shall have the full meaning ascribed to it by Rule 34(a) of the Federal

      Rules of Civil Procedure, and in particular includes (but is not limited to) every writing or

      record of every type and description, including letters, correspondence, diaries,

      memoranda, tapes, electronic data or storage, stenographic or handwritten notes, studies,

      publications, books, data, pamphlets, pictures, films, video recordings, reports, financial

      statements, ledgers, applications, emails, screenshots, instant messages, platform-

      mediated messages, social media messages, and text messages (including, but not limited

      to, messages on Telegram, Signal, and WhatsApp), or however produced or reproduced,

      in your possession, custody, or control. “Document” also includes all copies and drafts of

      every writing or record when the copy or draft is not identical to the original.

      “Document” includes electronically-stored information.

3.    “Forged Report Distributor” is the individual or individuals that distributed the Forged

      Police Report to Mr. Marcus Baram.

4.    “Forged Police Report” shall mean the purported “police report” referenced in the

      Smear Campaign Article.



                                               4
     Case 1:19-mc-00503-RA Document 5-2 Filed 10/31/19 Page 12 of 12



5.   “Smear Campaign Article” shall means the article entitled “‘Smear Campaign’ or not

     tech investor Shervin Pishevar really was arrested earlier this year,” authored by Marcus

     Baram and published by Fast Company magazine on November 8, 2017 at URL

     <https://www.fastcompany.com/40493814/smear-campaign-or-not-tech-investor-shervin-

     pishevar-really-was-arrested-earlier-this-year>.

6.   “Petitioner” shall mean Mr. Shervin Pishevar.




                                              5
